ANDERSON, C. J.
I dissent from the opinion of the majority, upon the sole question óf admitting in evidence the ahtenuptial'contract for any purpose. Thé majority hold that it is a. nullity and can form no part of the consideration of the conveyance, but that it was properly admitted, with the qualification that, it could, be considered in determining the intention of-the parties thereto. To my mind, this was prejudicial error. If this agreement could form no part of the consideration for the conveyance, then it *28should have been excluded from the jury entirely; for, as long as it was in, the jury would only look to it for the purpose of augmenting the consideration of $500. In other words, the effect of the ruling of the majority is to hold that this agreement was a nullity, but you can nevertheless look to it in • determining whether the consideration of $500, for property ten times as valuable, was so-adequate as to make the transaction bona fide. That is, the transaction may-have been fraudulent but for this void agreement, but as this agreement was made you may look to it for the purpose of determining that the transaction was not fraudulent. Courts have had experience with juries, and we know that the jury must have considered this'agreement as being a part of the consideration for the conveyance notwithstanding the qualification placed upon same.